Case 2:20-cv-13078-TGB-DRG ECF No. 13, PageID.96 Filed 06/03/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF MICHIGAN

NATHAN CLARK, a Minor, through
his Next Friend, AMY CLARK,
                                         Case No. 2:20-cv-13078
      Plaintiff,
                                         Hon. Terrence G. Berg
v.

BOAT HOLDINGS, LLC, d/b/a
BENNINGTON MARINE and
POLARIS INC.,
      Defendants.



 Paul F. Doherty (P36579)             Anthony Sallah
 Ven R. Johnson (P39219)              BARNES & THORNBURG, LLP
 JOHNSON LAW, PLC                     171 Monroe Avenue, NW
 535 Griswold Street, Suite 2632      Suite 1000
 Detroit, MI 48226                    Grand Rapids, MI 49503
 pdoherty@venjohnsonlaw.com           P: (616) 742-3976
                                      asallah@btlaw.com
 Attorneys for Plaintiff
                                      Dawn M. Beery
                                      BENESCH,FRIEDLANDER,
                                      COPLAN & ARONOFF LLP
                                      71 South Wacker Dr.
                                      Suite 1600
                                      Chicago, IL 60606
                                      P: (312) 212-4968
                                      dbeery@beneschlaw.com

                                      Attorneys for Defendants Boat
                                      Holdings, LLC d/b/a Bennington
                                      Marine, now known as Polaris Boats
                                      LLC, and Polaris Inc.
Case 2:20-cv-13078-TGB-DRG ECF No. 13, PageID.97 Filed 06/03/21 Page 2 of 3




                   PLAINTIFF’S EXPERT WITNESS LIST

      Plaintiff, through his Next Friend and his attorneys, JOHNSON LAW, PLC,

states as follows for his Expert Witness List:


      1. Gerald Shiener, Ph.D., (forensic psychiatry), 251 East Merrill St., Ste. 230,

Birmingham, MI 48009.


      2. Mark R. Lehto, Ph.D., (engineering), Miller Engineering, Inc., 2392 Fuller

Court, Ann Arbor, MI 48105.


      3. Amelia L. Shelton, M.A., CRC, LLPC, CWCP, (vocational issues) Shelton

Consulting, L.L.C, 1032 N. Capitol Ave., Lansing, MI 48906.


      4. Michael Thomson, Ph.D., Thomson Econometrics, (economic losses) 2350

Franklin Rd., Ste. 200, Bloomfield Hills, MI 48302.


      5. Shaher Khan MD, (plastic surgery), 26850 Providence Pkwy Ste 125,

Novi, MI 48374.


                                                 Johnson Law, PLC


Date: June 3, 2021                               /s/ Paul F. Doherty
                                                 PAUL F. DOHERTY (P36579)
                                                 Attorney for Plaintiff
                                                 535 Griswold St., Ste. 2632
                                                 Detroit, MI 48226
                                                 (313) 324-8300


                                          2
Case 2:20-cv-13078-TGB-DRG ECF No. 13, PageID.98 Filed 06/03/21 Page 3 of 3




                             PROOF OF SERVICE

STATE OF MICHIGAN )
                  )
COUNTY OF WAYNE )

       Maria A. Reyna, being first duly sworn, deposes and says that on the 3rd of
June, 2021, she served a copy of Plaintiff’s Expert Witness List upon all interested
parties along with Proof of Service via the Courts CM ECF Filing System and hereby
declares under the penalties of perjury that the foregoing is true to the best of my
knowledge, information and belief.

                                /s/Maria A. Reyna
                                Maria A. Reyna




                                         3
